Sn the Guited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS
No. 19-1035V
Filed: March 29, 2022
UNPUBLISHED

 

JAMES JOHNSON, SR.,

Petitioner, ;
Joint Stipulation on Damages;

Influenza (“Flu”) vaccine; Guillain-

SECRETARY OF HEALTH AND Barre Syndrome (“GBS”)
HUMAN SERVICES,

V.

Respondent.

 

 

Wes Baker Allison, Kahn Law Firm, LLP, Charleston, SC, for petitioner.
Mark K. Hellie, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION"

On July 17, 2019, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,? (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as result of
his influenza vaccination on October 22, 2018. Petition at 1; Stipulation, filed March 29,
2022, at 4. Petitioner further alleges that he has experienced the residual effects of
his condition for more than six months, that there has been no prior award or settlement
of a civil action for damages as a result of his condition, and that his vaccine was
administered in the United States. Petition at 5, 8-9; Stipulation at J] 3-5. “Respondent
denies that petitioner developed GBS or any other injury as a result of receiving the flu
vaccine.” Stipulation at J] 6.

Nevertheless, on March 29, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation

 

1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $80,000.00 in the form of a check payable to petitioner.
Stipulation at J 8. This amount represents compensation for all items of
damages that would be available under § 15(a). /d.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision. *

ITIS SO ORDERED.
s/Daniel T. Horner

Daniel T. Horner
Special Master

 

? Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
In the Gnited States Court of Federal Claims
OFFICE OF SPECIAL MASTERS

 

JAMES L. JOHNSON, SR..,
Petitioner,

Case No. 19-1035V (ECF)

V. SPECIAL MASTER HORNER

SECRETARY OF HEALTH
AND HUMAN SERVICES,

Respondent.

 

 

STIPULATION

The parties hereby stipulate to the following matters:

1. James L. Johnson, Sr., petitioner, filed a petition for vaccine compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine
Program’). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the influenza (“flu”) vaccine, which is a vaccine contained in the Vaccine Injury Table (the

“Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received the vaccine on October 22, 2018.
3. The vaccination was administered within the United States.
4. Petitioner alleges that he developed Guillain-Barré Syndrome (“GBS”) as a result

of receiving the flu vaccine, and alleges that he experienced the residual effects of this injury for
more than six months.
5. Petitioner represents that there has been no prior award or settlement of a civil

action for damages on his behalf as a result of his alleged injuries.
6. Respondent denies that petitioner developed GBS or any other injury as a result of
receiving the flu vaccine.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $80,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under

42 U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment in this case, and after petitioner
has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. _ Petitioner and his attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act

(42 U.S.C. § 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts
awarded pursuant to paragraph 9 of this Stipulation will be made in accordance with
42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit, and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 ef seg., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on October 22, 2018, as
alleged by petitioner in a petition for vaccine compensation filed on or about July 17, 2019, in
the United States Court of Federal Claims as petition No. 19-1035V.

14. If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of
the parties hereto to make any payment or to do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described in
this Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged GBS or
any other injury or his current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

Boro,

J&MES L. JOHNSON SR.

on,

Pe

Wis B. ALLISON °° ¥ —
Counsel for Petitioner

Kahn Law Firm, LLP

P.O. Box 31397

Charleston, SC 29417
wallison@kahnlawfirm.com
(843) 577-2128

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Digitally signed by George R. Grimes -

George R. Grimes -S14 314
Date: 2022.03.07 11:46:32 -05'00"

 

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and
Services Administration
U.S. Department of Health and
Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: G2 / 29/2072

AUTHORIED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

HEATHER L. PEARLMAN
Deputy Director

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTONEY OF RECORD FOR
RESPONDENT:

Nore K Nellie

MARK K. HELLIE

Trial Attorney

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
mark.hellie@usdoj.gov

(202) 616-4208